United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
David W. Covino, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-528
Issued: February 23, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On December 16, 2008 appellant filed a timely appeal from the June 25, 2008 merit
decision of the Office of Workers’ Compensation Programs that denied her recurrence of
disability claim, and an October 22, 2008 decision which denied further merit review. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the appeal.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability commencing
March 28, 2005 causally related to her August 6, 2002 injury; and (2) whether the Office
properly denied her request for reconsideration under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 6, 2002 appellant, then a 54-year-old mail handler, injured her right shoulder
when lifting a flat box out of a mail cart onto a belt. The Office accepted her claim for right
shoulder strain and paid compensation. Appellant did not stop work. The record establishes that
as of September 3, 2002, her restricted duty assignment was for five hours a day, receiving
wage-loss for the hours she did not work. She was to use one hand only with no lifting over 5
pounds with her right hand and no overhead reaching.

An August 6, 2002 right shoulder x-ray revealed no abnormalities. On September 3,
2002 appellant was treated by Dr. A. Marc Tetro, a Board-certified orthopedic surgeon. In
reports dated through November 18, 2004, he diagnosed right rotator cuff sprain, probable long
head biceps tendinitis tenosynovitis/possible tear, possible labral injury and joint arthrosis. He
recommended conservative treatment and reiterated that appellant could work light duty, five
hours per day with restrictions. An April 28, 2003 magnetic resonance imaging (MRI) scan of
the right shoulder showed moderate acromioclavicular joint degenerative changes and a pattern
consistent with impingement. There was also a large high grade partial thickness undersurface
tear. After conservative treatment failed, Dr. Tetro recommended surgery and continued
restrictions of light-duty work for five hours per day.1 The record reflects that appellant did not
undergo surgery.
On June 9, 2004 appellant underwent a fitness-for-duty examination by Dr. Deborah F.
Miller, a Board-certified internist. She reviewed the reports of Dr. Tetro, noting that appellant
would continue with her present 5 pound restriction on lifting and only five hours of work a day.
Dr. Miller diagnosed right shoulder rotator cuff tendinitis with partial thickness rotator cuff tear
and a history of left ulnar nerve neuropathy due to a non-employment related injury.2
On February 28, 2005, appellant began treatment with Dr. Jerry J. Tracy, III, a Boardcertified orthopedic surgeon. He diagnosed right shoulder rotator cuff tear, acromioclavicular
joint impingement, bursitis, co-morbidity and depression and advised that she was moderately
disabled. On April 14, 2005 report, Dr. Tracy noted that appellant had been off work since
March 28, 2005 due to increased shoulder pain and fibromyalgia. He diagnosed right shoulder
rotator cuff tear/acromioclavicular bursitis in the aftermath of the work injury, co-morbidity and
depression. On April 21, 2005, Dr. Tracy diagnosed shoulder pain, neck cervicalgia, bursitis,
and pain in the low back from a work-related injury. He opined that appellant was totally
disabled and submitted subsequent notes reiterating that she was totally disabled.
The record indicates that the employing establishment began the process of preparing a
proposed modified duty assignment for appellant. A limited duty assignment with proposed
hours and duties was prepared by Maryann Sheehan, a supervisor, and directed to the attention of
Dr. Miller. However, appellant stopped work as of March 27, 2005 and claimed compensation
commencing March 28, 2005. The employing establishment noted that she had been receiving
compensation for partial wage loss but now claimed total disability. On May 3, 2005 appellant
claimed a recurrence of disability commencing March 28, 2005. She noted working limited
duty, five hours per day prior to stopping work on March 28, 2005. The employing
establishment noted that accommodations had been made following the 2002 employment injury.

1

Appellant was examined by Dr. Melvin Brothman, an orthopedic surgeon, on April 22, 2003. He noted the
history of injury and that appellant had performed restricted duty since the date of injury. He found that she could
work five hours a day, advising that she could increase to six hours a day with restrictions on lifting over 20 pounds
and overhead reaching.
2

The record reflects that appellant was released from care by Dr. Tetro as of December 22, 2004 as he was unable
to provide further nonsurgical medical management.

2

An April 1, 2005 prescription note from Dr. Deirdre Bastible, a family practitioner, advised that
appellant would be off work for one month.
In a June 24, 2005 decision, the Office denied appellant’s recurrence of disability claim.
On July 4, 2005 appellant requested reconsideration. She submitted a June 9, 2005 work
capacity evaluation form. Dr. Tracy noted that appellant was off work until evaluation on
August 4, 2005. In a June 27, 2005 note, Dr. Tracy stated that appellant had a recent
exacerbation of right shoulder pain and was treated on June 8, 2005, at which time she was taken
off work. He noted reduced shoulder range of motion with tender points. Dr. Tracy diagnosed
shoulder arthropathy and bursitis, exacerbated and caused by the August 6, 2002 injury. He
advised that appellant would be considered totally disabled until her August 4, 2005 evaluation.
In a June 28, 2005 attending physician’s report, he checked a box “yes” that appellant’s
condition was caused by the August 6, 2002 injury and aggravated by her current work. He also
noted that appellant’s mail handler job involved lifting, carrying and repetitive upper arm use
which caused her condition to worsen. Appellant could not work as of March 28, 2005 due to
increased pain. Dr. Tracey attributed her disability to the accepted work injury.
On August 4, 2005, Dr. Tracy advised that appellant continued to have right shoulder
pain in the anterior deltoid and lateral deltoid regions and requested authorization for injection
treatment. He noted that appellant was also receiving treatment for lumbar disc herniations and
spinal stenosis. In a September 27, 2005, Dr. Tracy stated that following the accepted injury
appellant has returned to her usual work as a mail handler. He reviewed her job description and
stated that she returned to work doing heavy lifting and carrying with reaching and pulling with
her injured right shoulder. Dr. Tracy stated that his reports from 2003 to 2005 showed that
appellant had increasing pain and loss of shoulder motion as she continued her in her work. He
found that her work aggravated the diagnosed torn rotator cuff and shoulder impingement. The
record reflects that appellant retired on disability as of November 23, 2005.
In a May 10, 2006 work capacity evaluation Dr. Eugene J. Gosy, a Board-certified
orthopedic surgeon, found appellant totally disabled. In reports dated September 18, 2006 and
January 18, 2007 Dr. Gosy diagnosed shoulder pain and noted appellant’s disability status was
moderate.
On March 29, 2007 the Office referred appellant for a second opinion examination to
Dr. John Ring, a Board-certified orthopedic surgeon, to determine the nature of any residuals of
her accepted injury. In a May 3, 2007 report, Dr. Ring reviewed appellant’s history of injury and
medical treatment. He diagnosed right shoulder injury causally related to her work beginning
August 6, 2002 and impingement syndrome. Dr. Ring found that appellant had disabling
residuals including range of motion deficits on flexion, extension, adduction, internal and
external rotation. He opined that she could not perform her regular mail handler job due to her
work injury; however, she could perform full-time limited duty with restrictions of no lifting of
the right arm above the chest and no lifting over five pounds.3
3

On September 25, 2007 the Office granted appellant a schedule award for 17 percent impairment of the right
arm.

3

In reports dated October 10, 2007 and January 10, 2008, Dr Gosy diagnosed pain in the
shoulder region. A February 8, 2008 work capacity evaluation from Dr. Bastible diagnosed right
arm rotator cuff, spinal stenosis of the lumbar spine and found appellant totally disabled.
On June 11, 2008 the Office noted that it had a copy of the March 21, 2005 limited-duty
job offer and inquired as to the status of the offer. In an undated response, the employing
establishment noted that appellant claimed a recurrence of disability as of March 28, 2005 and,
had never worked at the job. The employing establishment stated that no job offer was made
because she was granted a disability retirement on November 23, 2005.
In a June 25, 2008 decision, the Office denied appellant’s recurrence of disability claim.
It found that the medical evidence was not sufficient to establish total disability for the limited
duty work she had been performing.
On July 26, 2008 appellant requested reconsideration. She contended that she never
received the modified mail handler position job offer. In a July 24, 2008 letter, she noted that
her schedule award was ending and requested placement on the periodic rolls. In statements
dated August 16 to October 23, 2008, she reiterated that she was never offered a modified mail
handler position in March 2005. On September 12, 2008, Dr, Gosy noted limited range of
motion of the right shoulder and diagnosed pain in the shoulder joint region. He advised that
appellant was 50 percent disabled.
In an October 22, 2008 decision, the Office denied appellant’s reconsideration request
finding that it was insufficient to warrant further merit review.
LEGAL PRECEDENT
When an employee, who is disabled from the job she held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence of record
establishes that she can perform the light-duty position, the employee has the burden to establish
by the weight of the reliable, probative and substantial evidence a recurrence of total disability
and show that she cannot perform such light duty. As part of this burden, the employee must
show a change in the nature and extent of the injury-related condition or a change in the nature
and extent of the light-duty requirements.4
Causal relationship is a medical issue,5 and the medical evidence required to establish a
causal relationship is rationalized medical evidence. Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
4

Terry R. Hedman, 38 ECAB 222 (1986). See 20 C.F.R. § 10.5(x) for the definition of a recurrence of disability.

5

Mary J. Briggs, 37 ECAB 578 (1986).

4

supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.6
ANALYSIS
The Office accepted that appellant sustained a right shoulder strain on August 6, 2002.
Thereafter, she performed restricted duty for five hours a day. As of September 3, 2002 she was
to use only one hand with lifting on the right restricted to 5 pounds and no overhead lifting. She
received compensation for the hours she did not work. Through 2004, the reports of Dr. Tetro,
an attending physician, reiterated appellant’s physical restrictions and capacity for part-time
work.
On February 28, 2005 appellant began treatment with Dr. Tracy. The record reveals that
she stopped work on March 28, 2005 and subsequently claimed a recurrence of total disability as
of that date due to her accepted injury. The Board finds that appellant has not submitted
sufficient medical evidence to establish a change in the nature or extent of her accepted condition
or a change in the nature and extent of her limited-duty job requirements.
Dr. Tracy noted on April 14, 2005 that appellant had taken herself off work as of
March 28, 2005. He noted increased shoulder pain, fibromyalgia and depression. Dr. Tracy
diagnosed right shoulder rotator cuff tear/acromioclavicular bursitis, co-morbidity, neck
cervicalgia, low back pain and depression. As of April 21, 2005, he advised that appellant was
totally disabled due to her accepted work injury. The Board notes, however, that Dr. Tracy did
not provide any medical opinion explaining why appellant was unable to continue in her
restricted work with the five pound limitation on use of her right hand and the preclusion of
overhead work. He did not address why appellant was unable to continue in her employment for
five hours a day due to residuals of the accepted right shoulder strain.
In reports dated June 27, 2005, Dr. Tracy reiterated appellant had right shoulder pain with
reduced range of motion. He found, without explanation, that she was totally disabled for work
until further evaluation on August 4, 2005. Again, the physician did not provide any explanation
for his finding of total disability or how hit related to the August 6, 2002 injury. He did not
address why appellant was unable to continue in her restricted duty.
In the September 27, 2005 report, Dr. Tracy noted a history that appellant had returned to
her regular duty as a mail hander following the accepted injury. He noted that she was required
to perform heavy lifting and carrying, with reaching and pulling of the injured right shoulder.
This history, however, does not conform to the evidence of record which reflects that Dr. Tetro
imposed a five pound lifting restriction on use of the right arm and precluded any overhead
work. The medical evidence of treatment from 2002 to 2005 reflects that appellant continued
under the right arm work limitations. No limitations were noted concerning the use of her left
hand. On June 9, 2004, Dr. Miller noted that appellant was continued in 5 hour a day
employment under the restrictions recommended by Dr. Tetro. There is no evidence of appellant
having contended that her work limitations were not honored prior to the time she stopped work
6

Gary L. Fowler, 45 ECAB 365 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

5

in March, 2005. In the September 27, 2005 report, Dr. Tracy noted that he was relying on
appellant’s statements as to her employment duties and those of coworkers that were provided to
for his review. However, the evidence of record does not establish that the employing
establishment changed the nature of the restricted duty appellant had been performing under the
recommendation of Dr. Tetro since 2002.
On appeal, counsel for appellant notes that she was never provided a modified duty job
offer in March of 2005. His contention is supported by the evidence of record which shows that
appellant’s supervisor was in the process of having Dr. Miller review a proposed full-time
modified job offer prior to the time appellant stopped work on March 27, 2005. The employing
establishment acknowledged that a job offer was never made to appellant since she retired in
November, 2005. Whether or not she ever received a modified duty job over, however, is not
determinative of appellant’s recurrence claim, the issue adjudicated by the Office. The Office
did not adjudicate whether she refused an offer of suitable work.7 It is appellant’s burden to
establish that she was unable to continue in her restricted duty assignment due to a change in her
accepted medical condition or that a change was made in her work requirements. Appellant has
failed to substantiate her contention that her work duties did not conform to her medical
restrictions.8 The April 1, 2005 prescription note of Dr. Bastible advised that appellant would be
off work for one month. The physician provided no opinion relating appellant’s disability for
work to the accepted injury. As noted, the reports of Dr. Tracy were initially unrationalized as to
the reasons for appellant’s inability to work as of March 28 2005. After September 27, 2005, his
medical opinion is of reduced probative value as it is based on an erroneous history of
appellant’s employment activities following the accepted injury.
His reports most
contemporaneous with March 28, 2005 do not address appellant’s capacity for work or identify a
particular change in the nature of appellant’s accepted condition which prevented her from
continuing in her light-duty position.9 Additionally, the Board notes that there is no explanation
addressing conditions not accepted in this case, such as cervical cervicalgia, bursitis, low back
pain, fibromyalgia or depression were caused or contributed to by the accepted right shoulder
strain.10 The Office never accepted these conditions as a result of the August 6, 2002 work
injury.11 The Board has found that unrationalized medical opinions on causal relationship are of
diminished probative value.12 Therefore, the evidence is insufficient to establish either a change
7

See 5 U.S.C. § 8106(c).

8

The Board notes that with her request for an appeal, appellant submitted new evidence including witness
statements and an affidavit. However, the Board may not consider new evidence on appeal. See 20 C.F.R.
§ 501.2(c).
9

See Katherine A. Williamson, 33 ECAB 1696 (1982); Arthur N. Meyers, 23 ECAB 111 (1971).

10

See Robert H. St. Onge, 43 ECAB 1169, 1175 (1992).

11

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (for conditions not accepted or
approved by the Office as being due to an employment injury, the claimant bears the burden of proof to establish
that such conditions are causally related to the employment injury through the submission of rationalized medical
evidence).
12

See Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship
are entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

6

in the nature of appellant’s injury-related condition or that her restricted duty work was changed
causing her to be totally disabled as of March 28, 2005.
Dr. Gosy’s reports from May 10, 2006 to January 10, 2008 noted appellant’s treatment
for right shoulder pain due to a work injury and found moderate disability. Likewise, work
capacity evaluations from Dr. Bastible dated April 1, 2005 and February 8, 2008, diagnosed right
arm rotator cuff, spinal stenosis of the lumbar spine and noted appellant was permanently and
totally disabled. However, neither physician adequately addressed the issue of appellant’s
incapacity for work as of March 28, 2005. Dr. Bastible also listed diagnoses that are not accepted
by the Office as related to the August 2002 injury.
To further develop the claim, the Office referred appellant to Dr. Ring for a second
opinion. In a May 3, 2007 report, he diagnosed right shoulder injury causally related to her
August 2002 work injury and impingement syndrome. Dr. Ring noted that appellant could not
perform the regular duties of her mail handler job. He found, however, that she could work fulltime at limited duty with restrictions of no lifting of the right arm above the chest and no lifting
more than five pounds. The physical restrictions recommended by Dr. Ring reflect the
restrictions set by Dr. Tetro in 2002. Dr. Ring does not support that appellant was totally
disabled for work as of March 28, 2005.
Appellant contends that the Office erroneously dismissed the September 27, 2005 report
of Dr. Tracy. As noted, however, the report is premised on facts concerning appellant’s work
duties that are not substantiated by the evidence of record. This diminished the probative value
of the physician’s opinion on the issue of disability. Appellant has not met her burden of proof
in establishing that there was a change in the nature or extent of the injury-related condition or a
change in the nature and extent of the restricted duty she performed after her return to work.
LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of the Federal Employees’ Compensation Act,13 the Office has the
discretion to reopen a case for review on the merits. The Office must exercise this discretion in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations,14 which provides that a claimant may obtain review of the merits of his or her
written application for reconsideration, including all supporting documents, sets forth arguments
and contain evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by the
[Office]; or

13

5 U.S.C. § 8128(a).

14

20 C.F.R. § 10.606(b).

7

“(iii) Constitutes relevant and pertinent new evidence not previously considered
by [the Office].”
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.15
ANALYSIS
Appellant’s request for reconsideration asserted that she was never offered a modified
mail handler position on March 18, 2005 as noted in the Office’s June 25, 2008 decision. She
referenced a supporting affidavit which is not of record. The contention, however, is not relevant
to the issue of whether the Office erroneously applied or interpreted a specific point of law or
relevant legal argument not previously considered. The underlying issue is whether appellant
established a recurrence of total disability as of March 28, 2005. As noted, regardless of whether
a job offer was ever made, appellant was provided light duty consistent with her physician’s
restrictions in 2002 which she performed prior to stopping work. Appellant’s assertions
regarding any possible modified duty offer by the employing establishment does not establish
that the Office erred in applying or interpreting a specific point of law or advance a particular
point of law or fact that the Office had not previously considered.16
By letters dated July 24 and October 23, 2008, appellant noted that her schedule award
was expiring and requested that she be placed on the periodic roll in receipt of wage-loss
compensation for total disability. The materials pertaining to her schedule award are insufficient
to require further merit review as there are not relevant to establishing her recurrence of
disability claim. The Office properly determined that this evidence did not constitute a basis for
further merit review. The September 12, 2008 record from Dr. Gosy noted limited range of
motion of the right shoulder and diagnosed pain in the shoulder joint. However, Dr. Gosy’s
report is duplicative of his prior reports and does not address the issue relevant in this case as the
physician did not discuss the cause of appellant’s disability beginning March 28, 2005.
The Board finds that the Office properly determined that appellant was not entitled to a
review of the merits of her claim pursuant to any of the three requirements under section
10.606(b)(2).
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a recurrence of total disability commencing March 28, 2005. The Board also finds that
the Office properly denied her request for reconsideration.

15

20 C.F.R. § 10.608(b).

16

C.N., 60 ECAB ___ (Docket No. 08-1569, issued December 9, 2008) (evidence or argument that repeats or
duplicates evidence previously of record has no evidentiary value and does not constitute a basis for reopening a
case).

8

ORDER
IT IS HEREBY ORDERED THAT the October 22 and June 25, 2008 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: February 23, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

